         Case 3:20-cv-07584-LB Document 1 Filed 10/28/20 Page 1 of 45




 1   MATTHEW MILLER (SBN 172661)
     matt.miller@dlapiper.com
 2   ROBERT NOLAN (SBN 235738)
     robert.nolan@dlapiper.com
 3
     EVA K. SCHUELLER (SBN 237886)
 4   evi.schueller@dlapiper.com
     DLA PIPER LLP (US)
 5   555 Mission Street, Suite 2400
     San Francisco, California 94105
 6   Tel: (415) 836-2500
     Fax: (415) 836-2501
 7

 8   CHRISTOPHER OPRISON
     (pro hac vice application forthcoming)
 9   chris.oprison@dlapiper.com
     DLA PIPER LLP (US)
10   200 South Biscayne Boulevard, Suite 2500
     Miami, Florida 33131
11
     Tel: (305) 423-8522
12   Fax: (305) 657-6366

13   Attorneys for Plaintiff
     Hemostemix Inc.
14

15                                UNITED STATES DISTRICT COURT

16                             NORTHERN DISTRICT OF CALIFORNIA
17
     HEMOSTEMIX INC.,                           CASE NO.:
18
                           Plaintiff,           COMPLAINT FOR BREACH OF
19                                              CONTRACT; CONVERSION; BREACH
             v.
20                                              OF THE COVENANT OF GOOD FAITH
     MEDRIO, INC.,                              AND FAIR DEALING; INTENTIONAL
21                                              INTERFERENCE WITH PROSPECTIVE
                           Defendant.           ECONOMIC ADVANTAGE
22

23
                                                DEMAND FOR JURY TRIAL
24

25

26

27

28
                                                1
                                                                        COMPLAINT
         Case 3:20-cv-07584-LB Document 1 Filed 10/28/20 Page 2 of 45




 1             Plaintiff Hemostemix Inc. (“Hemostemix”), by and through its attorneys, DLA Piper LLP

 2   (US), alleges as follows:

 3                                            INTRODUCTION

 4             1.    Hemostemix is the Food and Drug Administration (“FDA”) approved Sponsor of a

 5   clinical trial, HS 12-01, for ACP-01 (the “Clinical Trial”). ACP-01 is a therapeutic drug for the

 6   treatment of diseases of ischemia such as critical limb ischemia (“CLI”), angina and heart disease.

 7   For the Clinical Trial, ACP-01 is being tested at 17 sites in a double-blind placebo-controlled trial

 8   to demonstrate scientifically that it is a safe and efficacious treatment of CLI.

 9             2.    The Clinical Trial is at its midpoint. If ACP-01 successfully meets the endpoints of
10   the Clinical Trial by the midpoint, Hemostemix can (1) announce to the world that ACP-01 is both

11   safe and efficacious, (2) commence commercial treatments in jurisdictions where Phase II results

12   are sufficient (Japan, South Korea, China, North America under Right to Try Laws and exemptions)

13   and (3) commence its Phase III study.

14             3.    As the Sponsor, Hemostemix has been the sole financial supporter of the Clinical

15   Trial for six years. To date, Hemostemix has invested more than $38 million in bringing ACP-01 to

16   market. As the Sponsor, Hemostemix, and Hemostemix alone, is the sole and exclusive owner of all

17   Clinical Trial intellectual property, including confidential documents, service data, clinical data, and

18   any work product generated relating to the Clinical Trial for ACP-01 (collectively, “Clinical Trial

19   Data”).
20             4.    Hemostemix brings this action because its data hosting contractor, Defendant

21   Medrio, Inc. (“Medrio”), is wrongfully refusing to return, or even to provide access to

22   Hemostemix’s own Clinical Trial Data. Hemostemix has an absolute ownership right over the

23   Clinical Trial Data and an absolute right to recover it upon demand.

24             5.    Hemostemix has rightfully demanded the return of its data hosted by Medrio

25   pursuant to a Master Services Agreement between Medrio and Hemostemix dated March 25, 2019

26   (“Hemostemix/Medrio MSA”), attached hereto as Exhibit A, and the Medrio, Inc. Assignment and

27   Assumption of Medrio Order Form And Consent (“Study Transfer Agreement”) dated March 26,

28
                                                        2
                                                                                                 COMPLAINT
         Case 3:20-cv-07584-LB Document 1 Filed 10/28/20 Page 3 of 45




 1   2019, attached hereto as Exhibit B (collectively, the “Agreements”). Pursuant to the

 2   Hemostemix/Medrio MSA, Medrio agreed to provide data hosting services for Hemostemix’s

 3   Clinical Trial Data.

 4          6.      Medrio has wrongfully refused to provide Hemostemix access to its Clinical Trial

 5   Data. Medrio has further wrongfully and without legal basis provided a third party, Aspire Health

 6   Science, LLC (“Aspire”), with access to Hemostemix’s Clinical Trial Data to the exclusion of

 7   Hemostemix, the rightful owner of such data. Aspire admittedly has no ownership rights over the

 8   Clinical Trial Data.

 9          7.      The Clinical Trial Data in Medrio’s possession is central to the core business of
10   Hemostemix. Hemostemix must comply with its U.S. FDA and Health Canada statutory reporting

11   obligations regarding its Clinical Trial, which is prevented by Medrio’s failure and refusal to provide

12   Hemostemix with access to its Clinical Trial Data.

13          8.      Hemostemix wants to ensure that patients can continue to receive ACP-01 on a

14   compassionate care basis, including a 19-year-old young man suffering from idiopathic pulmonary

15   hypertension whose life was saved by ACP-01. He has lived approximately 9 years drug free since

16   his treatment and desperately needs a second treatment. Medrio’s actions have impeded

17   Hemostemix’s ability to continue the Clinical Trial and obtaining Phase II approval, all while

18   interfering with the ability of individuals who are receiving this treatment—whether as participants

19   in the Clinical Trial or on a compassionate care basis—from continuing this much needed treatment.
20          9.      Medrio’s conduct is wrongful and harmful to Hemostemix. Its conduct impedes

21   Hemostemix’s access to its own property. As a result, Medrio has caused Hemostemix significant,

22   quantifiable harm. If permitted to continue, Medrio’s wrongful conduct will cause Hemostemix

23   further severe irreparable and irreversible harm. Such harms include the spoliation of the Clinical

24   Trial Data that has taken six years to compile, impeding access to the life-saving treatment of last

25   resort to those patients who need it on a compassionate care basis, causing a risk of regulatory non-

26   compliance of Hemostemix with the FDA, and causing a total loss of Hemostemix’s investment to

27   date of $38 million.

28
                                                        3
                                                                                                COMPLAINT
         Case 3:20-cv-07584-LB Document 1 Filed 10/28/20 Page 4 of 45




 1          10.     Hemostemix thereby respectfully seeks this Court’s intervention to enforce is rights,

 2   recover its property immediately, and recover damages.

 3                                            THE PARTIES

 4          11.     Plaintiff Hemostemix is a Canadian corporation formed under the Alberta Business

 5   Corporations Act, with its principal place of business in Alberta, Canada. Hemostemix carries on

 6   business as a clinical-stage biotechnology company.

 7          12.     Defendant Medrio is a Delaware corporation, with its principal place of business at

 8   345 California St., Suite 325, San Francisco, CA 94104. Medrio provides a software platform for

 9   housing and managing clinical trial data through Electronic Data Capture (“EDC”) and related tools.
10                                                VENUE

11          13.     Venue is appropriate in this Court by virtue of, among other things, Section 17 of the

12   Hemostemix/Medrio MSA in which the parties agreed that venue would be proper in “the courts

13   located in San Francisco County, California.”

14                                            JURISDICTION

15          14.     This Court has jurisdiction under 28 U.S. Code § 1332 because the matter in

16   controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and is between

17   citizens of different states. Hemostemix is a Canadian company with its principal place of business

18   in Alberta, Canada. Medrio is a Delaware corporation with its principal place of business in San

19   Francisco, California.
20          15.     This Court has personal jurisdiction over Medrio by virtue of, among other things,

21   Section 17 of the Hemostemix/Medrio MSA in which Medrio agreed that it “irrevocably submits to

22   the personal jurisdiction of the courts located in San Francisco County, California, which it agrees

23   will have exclusive jurisdiction over this Agreement and the parties.”

24

25

26

27

28
                                                      4
                                                                                              COMPLAINT
          Case 3:20-cv-07584-LB Document 1 Filed 10/28/20 Page 5 of 45




 1                                        STATEMENT OF FACTS

 2   A.     Hemostemix’s development of ACP-01—its life saving proprietary stem cell therapy

 3          16.     Hemostemix was co-founded by Thomas Smeenk, its current CEO and President.
 4          17.     Since its formation, Hemostemix has been a clinical stage autologous cell-therapy
 5   biotechnology company. Its principal business is to develop, manufacture, and commercialize
 6   blood-derived cell therapies to treat diseases not addressed by current therapies.
 7          18.     Hemostemix has been and continues to be the owner of a patented, proprietary stem
 8   cell technology, ACP-01, that has been established through more than sixteen years of clinical
 9   research. ACP-01 is used for the treatment of ischemia, including obstructed arteries and other
10   vascular diseases that include ischemic cardiomyopathy, and CLI, a severe form of peripheral artery
11   disease (“PAD”) related to reduced blood flow to the limbs that can result in a host of complications,
12   including nerve and tissue damage.
13          19.     Approximately 50% of all CLI patients either die or require amputation of the
14   affected limb within a year of diagnosis without treatment. Demand for treatment of CLI is
15   increasing, as CLI predominantly affects diabetic individuals over the age of 50.
16          20.     On or about August 21, 2015, the FDA cleared Hemostemix’s Investigational New
17   Drug (“IND”) application for ACP-01 to expand the Clinical Trial for CLI.
18          21.     Hemostemix serves as the Phase II Clinical Trial Sponsor in the approved application
19   in order to enroll patients at clinical sites across the United States. That role has never changed.
20   Hemostemix continues to serve as the sole Sponsor.
21          22.     The FDA’s approval of Hemostemix’s IND was a major milestone in Hemostemix’s
22   international Phase II double-blind, randomized, placebo-controlled Clinical Trial.
23          23.     The Clinical Trial approved by the FDA was to investigate the safety and efficacy of
24   Hemostemix’s patented stem cell technology, ACP-01, that has been subject to over 16 years of in-
25   clinical research, including four other successful trials. ACP-01 is a proprietary autologous stem cell
26   therapy that may be directed by a physician on a compassionate care basis to treat diseases of
27

28
                                                        5
                                                                                                COMPLAINT
         Case 3:20-cv-07584-LB Document 1 Filed 10/28/20 Page 6 of 45




 1   ischemia such as angina and ischemic cardiomyopathy, CLI, and peripheral artery disease. More

 2   than 365 patients have been treated safely with ACP-01.

 3          24.     Hemostemix is conducting a randomized, placebo-based, double blind trial of the

 4   safety and efficacy of ACP-01 in patients with advanced CLI who have exhausted all other options

 5   to save their limbs from amputation.

 6          25.     Hemostemix’s proprietary technology uses a patient’s own stem cells to treat that

 7   patient’s disease of ischemia such as CLI or PAD. Its proprietary technology includes methods for

 8   collecting from peripheral blood a synergetic cell population and manufacturing a personalized

 9   regenerative therapy that can be administered to a patient within seven days of the blood draw.
10          26.     Throughout the course of the Clinical Trial, more than 17 Clinical Trial sites have

11   been established across North America.

12          27.     Each of the above Clinical Trial sites has produced data that belongs to Hemostemix

13   that is hosted and held hostage by Medrio.

14          28.     ACP-01 is at the midpoint in a Phase II clinical trial in Canada and the United States.

15   “Midpoint” in this context means that a minimum of 42 patients enrolled in the study have been

16   followed for 26 weeks. In a clinical trial, at the midpoint of the study, the parameters (or clinical

17   data) of the study undergo an analysis by a statistician.

18          29.     Based on published reports (to the 41st Annual Canadian Society for Vascular

19   Surgery Meeting on September 14, 2019 from the lead investigators of the Clinical Trial at the
20   University of British Columbia and the University of Toronto) that healing of ulcers and resolution

21   of ischemic rest pain occurred in 83% of the patients, it is highly probable that the midpoint analysis

22   in the Clinical Trial will provide the scientific proof that ACP-01 is efficacious and safe.

23          30.     When the endpoints of a clinical trial are successfully proven by its midpoint, the

24   Phase II trial and its related expenses can be stopped as the Phase II was scientifically validated and

25   successfully concluded.

26          31.     The Clinical Trial is at its midpoint. As such, Hemostemix must complete a valid and

27   reliable midpoint statistical analysis to determine if ACP-01 is efficacious and safe, report that

28
                                                        6
                                                                                                COMPLAINT
          Case 3:20-cv-07584-LB Document 1 Filed 10/28/20 Page 7 of 45




 1   determination to the FDA, and determine if all patients (totaling 95) need to be enrolled to complete

 2   the trial.

 3            32.    Upon completion of the midpoint data analyses confirming the safety and efficacy

 4   of ACP-01, Hemostemix will then be able to commercialize ACP-01 in jurisdictions where Phase

 5   II clinical trial results are sufficient for commercialization.

 6            33.    A successful Phase II Clinical Trial result would likely add at least $300 million of

 7   commercial value to Hemostemix. Hemostemix cannot achieve this milestone so long as Medrio

 8   holds Hemostemix’s Clinical Trial Data hostage and wrongfully refuses to return it to or provide

 9   Hemostemix access to such data, as required under the Hemostemix/Medrio MSA.
10            34.    All Clinical Trial Data is the legal property of Hemostemix, as Sponsor. Medrio has

11   never claimed such ownership over the Clinical Trial Data, nor could it.

12   B.       Hemostemix as Clinical Trial Sponsor has a duty and responsibility to ensure the
              proper and safe conduct of the Clinical Trial and ultimate accountability for all aspects
13            of the Clinical Trial.
14            35.    As the Clinical Trial Sponsor, Hemostemix is legally responsible for all aspects of
15   the Clinical Trial under FDA and Health Canada regulations. See 21 C.F.R. § 312.50. Hemostemix,
16   as Sponsor, must provide oversight to the study and ensure the integrity of the data. Hemostemix is
17   also subject to a series of regulatory requirements and responsibilities, which includes data
18   management activities.
19            36.    The “Good Clinical Practices” responsibilities are outlined in FDA guidance. See
20   “E6(R2) Good Clinical Practice: Integrated Addendum to ICH E6(R1),” U.S. Dep’t of Health and
21   Human Services, Food and Drug Administration, (March 2008). The FDA’s “Good Clinical
22   Practices” Guidance provides that:
23            The sponsor is responsible for implementing and maintaining quality assurance
              and quality control systems with written SOPs to ensure that trials are conducted
24            and data are generated, documented (recorded), and reported in compliance with
              the protocol, GCP, and the applicable regulatory requirement(s).
25

26            The sponsor is responsible for securing agreement from all involved parties to
              ensure direct access [] to all trial-related sites, source data/documents, and reports
27

28
                                                         7
                                                                                                  COMPLAINT
          Case 3:20-cv-07584-LB Document 1 Filed 10/28/20 Page 8 of 45




 1           for the purpose of monitoring and auditing by the sponsor, and inspection by
             domestic and foreign regulatory authorities.
 2
             Quality control should be applied to each stage of data handling to ensure that all
 3
             data are reliable and have been processed correctly.
 4
             Agreements, made by the sponsor with the investigator/institution and any other
 5           parties involved with the clinical trial, should be in writing, as part of the protocol
             or in a separate agreement.
 6

 7   (Id., §§ 5.1.1—5.1.4, at 25-26 (emphasis added).)

 8           37.      Pursuant to the FDA’s “Good Clinical Practices,” clinical trial Sponsors such as

 9   Hemostemix have a continuing responsibility to oversee data collection throughout the course of

10   the entire clinical trial. In particular,

11           Any change or correction to a CRF [Case Report Form] should be dated,
             initialed, and explained (if necessary) and should not obscure the original
12           entry (i.e., an audit trail should be maintained); this applies to both written and
             electronic changes or corrections (see 5.18.4(n)). Sponsors should provide
13           guidance to investigators and/or the investigators’ designated representatives on
14           making such corrections. Sponsors should have written procedures to assure that
             changes or corrections in CRFs made by sponsor’s designated representatives are
15           documented, are necessary, and are endorsed by the investigator. The investigator
             should retain records of the changes and corrections.” (4.9.3)
16

17   (Id., § 4.9.3 at 22 (emphasis added).)

18           38.      Clinical trial Sponsors such as Hemostemix, “[w]hen using electronic trial data

19   handing and/or remote electronic trial data systems,” such as that Medrio was contracted to provide,

20   must “(f) [m]aintain adequate backup of the data[,] (g) [s]afeguard the blinding, if any (e.g.,

21   maintaining the blinding during data entry and processing[,] and (h) [e]nsure the integrity of the

22   data, including any data that describe the context, content, and structure. . . .”

23   (Id., § 5.5.3(f), (g), (h) at 27-28 (emphasis added).)

24           39.      Clinical trial Sponsors such as Hemostemix are permitted to transfer trial-related

25   duties and functions to a Clinical Research Organization (“CRO”). See 21 C.F.R. § 312.52. A

26   Sponsor need not, but typically does, engage the services of a CRO. While a Sponsor promotes and

27   financially backs the clinical trial, a CRO is essentially an intermediary or “middle-man” between

28
                                                        8
                                                                                                  COMPLAINT
          Case 3:20-cv-07584-LB Document 1 Filed 10/28/20 Page 9 of 45




 1   the Sponsor and the research sites.

 2           40.      A CRO typically is brought in to assist the Sponsor with trial-related duties, including

 3   writing the clinical trial protocol, submitting data on behalf of the Sponsor to the FDA, and

 4   monitoring the trial sites throughout the study. A CRO’s services are necessarily limited and defined

 5   by agreement with the Sponsor.

 6           41.      At no time does a CRO gain a possessory or ownership interest over the clinical trial

 7   data generated during a clinical trial.

 8           42.      According to the FDA’s Clinical Practices Guidance, regardless of delegating duties

 9   to a CRO, a Sponsor may not delegate ultimate accountability over the quality or integrity of the
10   data. At all times, the Sponsor retains ultimate responsibility and accountability “for the quality and

11   integrity of the trial data . . . .”

12           43.      The FDA “Good Clinical Practices” Guidance makes clear this requirement, to wit:

13           A sponsor may transfer any or all of the sponsor’s trial-related duties and
             functions to a CRO, but the ultimate responsibility for the quality and integrity
14           of the trial data always resides with the sponsor. The CRO should implement
             quality assurance and quality control.
15

16   (Id., § 5.2.1, at 26 (emphasis added).)

17           44.      Finally, the FDA imposes on a clinical trial Sponsor such as Hemostemix the

18   continuing obligation to act promptly in the event it learns of non-compliance with protocol, SOPs,

19   Good Clinical Practices, or any regulatory requirements, to wit:

20           Noncompliance with the protocol, SOPs, GCP, and/or applicable regulatory
             requirement(s) by an investigator/institution, or by member(s) of the sponsor’s staff
21           should lead to prompt action by the sponsor to secure compliance.
22           If noncompliance that significantly affects or has the potential to significantly
23           affect human subject protection or reliability of trial results is discovered, the
             sponsor should perform a root cause analysis and implement appropriate
24           corrective and preventive actions.

25   (Id., § 5.20.1 and ADDENDUM (“Noncompliance”), at 38 (emphasis added).)
26           45.      The foregoing duties, obligations, responsibility and accountability relating to the
27

28
                                                         9
                                                                                                  COMPLAINT
          Case 3:20-cv-07584-LB Document 1 Filed 10/28/20 Page 10 of 45




 1   conduct and oversight of a clinical trial, including data management activities, fall squarely and

 2   solely on Hemostemix, as the Sponsor.

 3   C.     Medrio is contractually bound to hold and securely store Hemostemix’s Clinical Trial
            Data on Medrio’s secure software platform but must return it only to Hemostemix, the
 4          Sponsor and owner of the data upon demand.
 5          46.     Medrio purports to provide a secure software platform for hosting clinical research
 6   data owned by its customers, like Hemostemix.
 7          47.     Medrio also advertises its ability to capture its customers’ clinical trial data and
 8   maintain a “low total cost of ownership.”
 9          48.     Medrio advertises its knowledge of and ability to comply with the strict regulatory
10   regime that governs clinical trial data prominently in multiple locations on its website, as follows:
11          Full Peace of Mind for Regulatory Submission
            Medrio [Electronic Data Capture] meets or exceeds all global data collection
12          regulations. From ICH/GCP and 21 CFR to GDPR and HIPAA, we give you the
13          tools to focus on the trial with complete confidence that your data is compliant

14          49.     On or about August 15, 2017, Hemostemix and Topstone Research Inc. (“Topstone”)

15   executed a Master Services Agreement (“Hemostemix/Topstone MSA”). Pursuant to the

16   Hemostemix/Topstone MSA, and in its capacity as then-CRO, Topstone agreed to provide clinical

17   research monitoring services, project management, regulatory document and data management, and

18   other related services in connection with the HS 12-01 Clinical Trial.

19          50.     Among other responsibilities that Hemostemix delegated to Topstone were the

20   management and secure preservation of the patient data from the Clinical Trial sites participating in

21   the HS 12-01 Clinical Trial. Topstone, as CRO, provided such document and data management

22   services to Hemostemix, as Sponsor, pursuant to a Master Services Agreement Topstone had

23   previously executed with Medrio on or about September 27, 2016 (“Topstone/Medrio MSA”) that

24   permitted Topstone to securely store data for multiple clients. The Topstone/Medrio MSA is

25   attached hereto as Exhibit C.

26          51.     Data generated from the Clinical Trial sites during the time Topstone served as CRO

27   was securely uploaded and housed by Medrio for the benefit of Hemostemix.

28
                                                       10
                                                                                               COMPLAINT
         Case 3:20-cv-07584-LB Document 1 Filed 10/28/20 Page 11 of 45




 1          52.      On March 25, 2019, Hemostemix and Medrio executed the Hemostemix/Medrio

 2   MSA that is attached hereto as Exhibit A. The Hemostemix/Medrio MSA became the controlling

 3   document for Medrio’s hosting obligations relating to the HS 12-01 Clinical Trial data. Medrio was

 4   obligated to provide Hemostemix, and Hemostemix alone, access to and day-to-day responsibility

 5   for managing the Clinical Trial Data.

 6          53.      Attached as Exhibit A to the Hemostemix/Medrio MSA was a “Medrio Order Form”

 7   (“Order Form”) which reflected Hemostemix as the customer, the HS12-01 Clinical Trial study as

 8   the relevant study, and the study initiation date of April 5, 2019. The Order Form sets forth the

 9   “technical parameters” of the Clinical Trial Study as to Medrio’s and Hemostemix’s obligations
10   under the Hemostemix/Medrio MSA.

11          54.      Shortly thereafter, on or about April 22-23, 2019, Hemostemix, Topstone, and

12   Medrio entered into the Study Transfer Agreement that is attached hereto as Exhibit B with an

13   effective date of March 26, 2019. Under the Study Transfer Agreement, Topstone transferred and

14   assigned the rights and obligations arising under the Topstone/Medrio MSA and related order forms,

15   including rights of access and receipt, to Hemostemix, the rightful owner of the Clinical Trial Data.

16          55.      A Study Transfer Agreement is required in order to validly transfer the covenants,

17   obligations and rights (including access to and control of Clinical Trial Data while in Medrio’s

18   secure data hosting platform) under a prior Master Services Agreement, in this case, the

19   Topstone/Medrio MSA. Indeed, it constitutes the only valid means by which rights and obligations
20   under an MSA could be transferred to a new beneficiary.

21          56.      The Hemostemix/Medrio MSA was incorporated into the Study Transfer Agreement

22   by reference.

23          57.      Under the Hemostemix/Medrio MSA, Medrio is obligated to “provide hosted

24   services consisting of web-based access to Medrio’s proprietary tools, and related support, as

25   described in a Medrio Order Form . . . ,” (Ex. A (Hemostemix/Medrio MSA), at ¶ 1(a)) as to all

26   “Confidential Information” uploaded to the secure web-based platform.

27          58.      The Hemostemix/Medrio MSA includes a strict confidentiality provision to protect

28
                                                      11
                                                                                              COMPLAINT
        Case 3:20-cv-07584-LB Document 1 Filed 10/28/20 Page 12 of 45




 1   Hemostemix’s Confidential Information, defined to include Hemostemix’s Clinical Trial Data

 2   received by Medrio from Hemostemix, to wit:

 3          “Confidential Information” means all Clinical Data and Service Data, and all
            other information that one party and/or its affiliates (the “Receiving Party”)
 4          receives from the other party and/or its affiliates (the “Disclosing Party”) which
            either is marked “Confidential” or should be reasonably understood to be
 5
            confidential. “Service Data” means all data contained in the Services including
 6          but not limited to configuration information, usage information, access logs,
            Clinical Data and other Customer-entered data. “Clinical Data” means all data
 7          entered by [Hemostemix] or third parties that is based on direct observation of, or
            reporting by or otherwise directly related to, a test subject/sample.
 8
     (Ex. A (Hemostemix/Medrio MSA), at ¶ 6(a) (emphasis added).)
 9
10          59.    The Hemostemix/Medrio MSA expressly prohibits Medrio from “using” or

11   “divulging” Hemostemix’s data, to wit:

12
            Obligations. The Receiving Party [Medrio] will: (i) take reasonable precautions to
13          protect all Confidential Information, and (ii) not use (except as expressly permitted
            herein) or divulge it to any third person. Except with respect to Service Data (which
14          will never be disclosed), the Disclosing Party [Hemostemix] agrees that the
            foregoing will not apply 7 years after disclosure or if the Receiving Party can
15          document that the information (a) is or has become generally available to the public;
            (b) was in its possession or known by it prior to receipt from the Disclosing Party;
16
            (c) was rightfully disclosed to it by a third party; (d) was independently developed
17          without use of any Confidential Information of the Disclosing Party; or (e) is
            required by law or regulatory or judicial order to be disclosed.
18

19   (Ex. A (Hemostemix/Medrio MSA), at ¶ 6(b).) Medrio has violated this provision by not affording

20   proper protection and confidential treatment to Hemostemix’s Confidential Information. Medrio is

21   providing Aspire access to Hemostemix’s Clinical Trial Data without authority and without a Study

22   Transfer Agreement, and doing so to the exclusion of Hemostemix.

23          60.    The Hemostemix/Medrio MSA expressly requires Medrio to indemnify, defend and

24   hold harmless Hemostemix in the event of any breach by Medrio of the MSA causing harm to

25   Hemostemix, to wit:

26          Medrio will indemnify, defend and hold harmless [Hemostemix] . . . from all losses,
            liabilities, costs, damages, penalties, fines and expenses, including reasonable
27          attorneys’ fees (collectively, “Losses”) arising from any third-party claims,
28
                                                      12
                                                                                               COMPLAINT
          Case 3:20-cv-07584-LB Document 1 Filed 10/28/20 Page 13 of 45




 1          demands, threats, suits or proceedings (each, a “Claim”) arising from any alleged
            breach by Medrio of Section 8 (Compliance with Applicable Laws), or from any
 2          allegation that the Services infringe, violate, or misappropriate the intellectual
            property rights of any third party.
 3

 4   (Ex. A (Hemostemix/Medrio MSA), at ¶ 9(a) (“Indemnities”).) Medrio has violated the
 5   Hemostemix/Medrio MSA by not affording proper protection and confidential treatment to
 6   Hemostemix’s Confidential Information by providing Aspire access to Hemostemix’s Clinical Trial
 7   Data without authority to do so and without a Study Transfer Agreement, and doing so to the
 8   exclusion of Hemostemix. Medrio is obligated under paragraph 9(a) to indemnify Hemostemix for
 9   all losses and damage it has caused to Hemostemix.
10          61.     The Hemostemix/Medrio MSA makes explicitly clear that the “Customer,” here
11   Hemostemix, “will retain all rights in any data or content created or uploaded by [Hemostemix]
12   while using the Services.” (Ex. A (Hemostemix/Medrio MSA), at ¶ 11 (“Proprietary Rights”).)
13          62.     The Hemostemix/Medrio MSA includes representations and warranties by Medrio
14   that “it will use reasonable efforts consistent with prevailing industry standards to minimize errors
15   and interruptions in the Services.” (Ex. A (Hemostemix/Medrio MSA), at ¶ 11 (“Warranties”).)
16   Medrio has violated this provision by blocking Hemostemix’s access to and disrupting the Services
17   related to the hosting of Hemostemix’s Clinical Trial Data.
18          63.     At no point in time did ownership over Hemostemix’s Clinical Trial Data ever vest
19   in or transfer Medrio, or any other entity or individual. The Clinical Trial Data was at all times and
20   continues to be the sole and exclusive property of Hemostemix.
21          64.     Medrio has used and divulged Hemostemix’s Clinical Trial Data in violation of the
22   Hemostemix/Medrio MSA.
23   D.     Medrio refuses to provide Hemostemix access to its Clinical Trial Data in violation of
            the Hemostemix/Medrio MSA
24

25          65.     Upon information and belief, unbeknownst to Hemostemix, in or about November

26   2019, Medrio executed a separate Master Services Agreement with Aspire, Hemostemix’s former

27   CRO, that is materially identical to the Hemostemix/Medrio MSA and through which Aspire has

28
                                                       13
                                                                                               COMPLAINT
         Case 3:20-cv-07584-LB Document 1 Filed 10/28/20 Page 14 of 45




 1   purported to assume control over Hemostemix’s Clinical Trial Data.

 2           66.     Aspire had no authority to assume control over Hemostemix’s Clinical Trial Data or

 3   to effectively block Hemostemix’s access to its own Clinical Trial Data.

 4           67.     Purportedly as a consequence of Aspire’s MSA with Medrio, Medrio has blocked

 5   Hemostemix’s access to its Clinical Trial Data and transferred control over such data to Aspire.

 6   Medrio was never authorized to do so.

 7           68.     At no time has the Hemostemix/Medrio MSA been rescinded or terminated by

 8   Hemostemix or Medrio.

 9           69.     At no time has Hemostemix executed a Study Transfer Agreement with Medrio and
10   Aspire that would transfer access to and authority and control over the HS 12-01 Clinical Trial Data

11   to Aspire.

12           70.     Hemostemix has demanded that Medrio provide access to its Clinical Trial Data for

13   all active Clinical Trial sites hosted by Medrio, and has also demanded the return of such data.

14   Medrio refused such demands.

15           71.     By letter dated August 27, 2020 to both Hemostemix’s and Aspire’s counsel, Medrio

16   refused to grant Hemostemix access to its own data, citing instructions by Aspire. In subsequent

17   discussions, Medrio continues to refuse Hemostemix access to the Clinical Trial Data.

18           72.     Aspire    is   not   a   party    to    either   the   Hemostemix/Medrio      MSA,     the

19   Hemostemix/Topstone MSA or the Study Transfer Agreement.
20           73.     As explained in Hemostemix’s correspondence to Medrio’s counsel dated September

21   3, 2020, attached hereto as Exhibit D, Medrio’s contractual obligation to return and/or provide

22   access to Hemostemix’s data is independent of any obligation Medrio now claims it owes to Aspire.

23           74.     On or about September 22, 2020, Medrio terminated access to the secure data hosting

24   platform to all clinical trial sites. The effect of this step has been to prevent and preclude the Clinical

25   Trial sites, participating in the HS 12-01 Clinical Trial, from uploading test results to the platform,

26   including each trial subject’s monthly follow-up visit information and data—the very information

27   that is critical and central to the Clinical Trial.

28
                                                            14
                                                                                                    COMPLAINT
         Case 3:20-cv-07584-LB Document 1 Filed 10/28/20 Page 15 of 45




 1                                       FIRST CAUSE OF ACTION
                                         (BREACH OF CONTRACT)
 2

 3           75.     Hemostemix adopts and reasserts the allegations contained in paragraphs 1 through

 4   74 as if fully set forth herein.

 5           76.     Hemostemix and Medrio executed the binding and enforceable Hemostemix/Medrio

 6   MSA on or about March 25, 2019.

 7           77.     Hemostemix, Topstone and Medrio executed a binding and enforceable Study

 8   Transfer Agreement on or about April 22-23, 2019 with an effective date of March 26, 2019.

 9           78.     The Study Transfer Agreement incorporates by reference all terms of the

10   Hemostemix/Medrio MSA.

11           79.     Under the Agreements, Medrio agreed to protect and secure the confidentiality of

12   Hemostemix’s Clinical Trial Data.

13           80.     Under the Agreements, Medrio agreed that it would not use or divulge Hemostemix’s

14   Clinical Trial Data.

15           81.     The Hemostemix/Medrio MSA provides that Medrio’s duty to protect the

16   confidentiality of Hemostemix’s Clinical Trial Data survives termination or expiration of such

17   agreement.

18           82.     Hemostemix has performed all obligations owed under the Hemostemix/Medrio

19   MSA and the Study Transfer Agreement.

20           83.     Despite its obligation to do so, Medrio refuses Hemostemix access to Hemostemix’s

21   confidential Clinical Trial Data.

22           84.     Despite its obligation to do so, Medrio refuses to return the Clinical Trial Data to

23   Hemostemix.

24           85.     Despite its obligation not to do so, Medrio has released, provided access and divulged

25   Hemostemix’s Confidential Information, including the Clinical Trial Data, to Aspire, a third-party.

26           86.     Despite its obligation not to do so, Medrio has obstructed and blocked Hemostemix

27   from being able to exercise dominion and control over the documents and data being hosted by

28
                                                       15
                                                                                               COMPLAINT
         Case 3:20-cv-07584-LB Document 1 Filed 10/28/20 Page 16 of 45




 1   Medrio.

 2           87.     Despite its obligations to do so, Medrio has violated applicable laws governing the

 3   protection and confidentiality of Hemostemix’s Confidential Information.

 4           88.     Each violation set forth herein constitutes a separate breach and event of default of

 5   the Hemostemix/Medrio MSA.

 6           89.     As a direct and proximate result of Medrio’s multiple breaches of the

 7   Hemostemix/Medrio MSA, Hemostemix has suffered harm and been put at risk of future harm.

 8           90.     Hemostemix is thus entitled to damages subject to proof and as set forth below in its

 9   Prayer for Relief.
10                                      SECOND CAUSE OF ACTION
11                                           (CONVERSION)

12           91.     Hemostemix adopts and reasserts the allegations contained in paragraphs 1 through

13   74 as if fully set forth herein.

14           92.     Hemostemix provided its Clinical Trial Data over which it has sole and exclusive

15   ownership to Medrio for the sole purpose that Clinical Trial Data be housed on Medrio’s secure

16   software platform as reflected in Hemostemix/Medrio MSA.

17           93.     Hemostemix’s Clinical Trial Data remains the exclusive property of Hemostemix.

18           94.     Hemostemix has repeatedly demanded the return of its Clinical Trial Data.

19           95.     Medrio has no right to retain or use Hemostemix’s property and Medrio was and is

20   required to return the Clinical Trial Data to Hemostemix upon demand.

21           96.     Hemostemix has not consented in any way to Medrio retaining and refusing to return

22   its Clinical Trial Data.

23           97.     Medrio has exercised dominion over Hemostemix’s Clinical Trial Data to the

24   exclusion of Hemostemix in bad faith.

25           98.     Hemostemix has been damaged in an amount to be proven at trial as a result of

26   Medrio’s actions in converting Hemostemix’s property.

27           99.     Hemostemix is thus entitled to damages subject to proof and as set forth below in its

28
                                                      16
                                                                                               COMPLAINT
         Case 3:20-cv-07584-LB Document 1 Filed 10/28/20 Page 17 of 45




 1   Prayer for Relief, including punitive damages.

 2                            THIRD CAUSE OF ACTION
 3           (BREACH OF THE COVENANT OF GOOD FAITH AND FAIR DEALING)

 4           100.    Hemostemix adopts and reasserts the allegations contained in paragraphs 1 through

 5   74 as if fully set forth herein.

 6           101.    As described above, Medrio made promises and representations to Hemostemix that

 7   it would comply with all applicable laws, regulations, and industry best practices.

 8           102.    These promises and representations became a part of the Hemostemix/Medrio MSA

 9   and the Study Transfer Agreement with Medrio.

10           103.    Any discretion Medrio had in the specifics of how it met the applicable laws and

11   industry standards was governed by an implied covenant of good faith and fair dealing.

12           104.    Medrio breached this implied covenant when it engaged in unlawful practices in

13   violation of its Agreements with Hemostemix. These acts and omissions included: representing that

14   it would protect Hemostemix’s ownership rights over its Clinical Trial Data as well as maintain

15   regulatory compliance and procedures to safeguard the security of Hemostemix’s Clinical Trial

16   Data.

17           105.    Hemostemix did all or substantially all of the significant things that the

18   Hemostemix/Medrio MSA and the Study Transfer Agreement required it to do. All conditions for

19   Medrio’s performance were satisfied.

20           106.    Hemostemix has been harmed by Medrio’s breach of the implied covenant of good

21   faith and fair dealing.

22           107.    Medrio is liable for this breach of these implied covenants whether or not it is found

23   to have breached any specific express contractual term.

24           108.    Hemostemix is thus entitled to damages subject to proof and as set forth below in its

25   Prayer for Relief.

26

27

28
                                                       17
                                                                                               COMPLAINT
         Case 3:20-cv-07584-LB Document 1 Filed 10/28/20 Page 18 of 45




 1                        FOURTH CAUSE OF ACTION
      (INTENTIONAL INTERFERENCE WITH PROSPECTIVE ECONOMIC RELATIONS)
 2

 3           109.    Hemostemix adopts and reasserts the allegations contained in paragraphs 1 through

 4   74 as if fully set forth herein.

 5           110.    Hemostemix and the federal Food and Drug Administration are engaged in an

 6   economic relationship by which Hemostemix is the official Sponsor for the HS 12-01 Clinical Trial

 7   of ACP-01. This relationship is highly likely to result in an economic benefit to Hemostemix.

 8           111.    Medrio well knows of Hemostemix’s exclusive relationship with the FDA as the sole

 9   ACP-01 FDA-approved Sponsor.

10           112.    Medrio has engaged in wrongful conduct by refusing to return or allow access to

11   Hemostemix of its own Clinical Trial Data, which constitutes conversion, and by using and/or

12   disclosing Hemostemix’s confidential Clinical Trial Data in violation of its Agreements with

13   Hemostemix, and state and federal law protecting data security and consumer privacy.

14           113.    Medrio knew that by wrongfully breaching its Agreements with Hemostemix and

15   converting its Clinical Trial Data, it would interfere with Hemostemix’s relationship with the FDA

16   and Hemostemix’s Clinical Trial.

17           114.    Medrio’s actions have in fact delayed progress of Hemostemix’s FDA trial and

18   threaten to delay if not prevent entirely ACP-01’s time to market.

19           115.    Medrio has acted in bad faith.

20           116.    Hemostemix was harmed as a result of Medrio’s conduct, and is thus entitled to

21   damages subject to proof and as set forth below in its Prayer for Relief, including punitive damages.

22                                        PRAYER FOR RELIEF

23           WHEREFORE, Hemostemix prays for judgment against Medrio as follows:

24           1)      For damages arising from the breaches of the Hemostemix/Medrio MSA, according

25   to proof;

26           2)      For compensatory, incidental, special, and consequential damages arising from the

27   Medrio’s breaches and tortious conduct at issue herein, according to proof;

28
                                                      18
                                                                                              COMPLAINT
         Case 3:20-cv-07584-LB Document 1 Filed 10/28/20 Page 19 of 45




 1          3)      For punitive damages;

 2          4)      For indemnification, including attorneys’ fees, costs of suit, and any other statutory

 3   recoveries permitted;

 4          5)      For specific performance to require Medrio to provide all Clinical Trial Data to

 5   Hemostemix without further delay, and to stop providing access of such Clinical Trial Data to any

 6   and all third parties such as Aspire; and

 7          6)      For such other, further and different relief as the Court deems just and proper.

 8

 9    Dated: October 28, 2020                        DLA PIPER LLP (US)
10
                                                     By:    /s/ Matthew Miller
11
                                                        MATTHEW MILLER
12                                                      555 Mission Street, Suite 2400
                                                        San Francisco, California 94105
13                                                      Tel: (415) 836-2500
                                                        Fax: (415) 836-2501
14                                                      matt.miller@dlapiper.com
15
                                                        CHRISTOPHER OPRISON
16                                                      (pro hac vice application forthcoming)
                                                        DLA PIPER LLP (US)
17                                                      200 South Biscayne Boulevard, Suite 2500
                                                        Miami, Florida 33131
18                                                      Tel: (305) 423-8522
19                                                      Fax: (305) 657-6366
                                                        chris.oprison@dlapiper.com
20
                                                           Attorneys for Plaintiff
21                                                         Hemostemix Inc.
22

23

24

25

26

27

28
                                                      19
                                                                                               COMPLAINT
       Case 3:20-cv-07584-LB Document 1 Filed 10/28/20 Page 20 of 45




 1                                REQUEST FOR JURY TRIAL

 2        Hemostemix Inc. hereby demands a jury trial.

 3

 4   Dated: October 28, 2020                    DLA PIPER LLP (US)

 5
                                                By:    /s/ Matthew Miller
 6
                                                   MATTHEW MILLER
 7                                                 555 Mission Street, Suite 2400
                                                   San Francisco, California 94105
 8                                                 Tel: (415) 836-2500
                                                   Fax: (415) 836-2501
 9                                                 matt.miller@dlapiper.com
10
                                                   CHRISTOPHER OPRISON
11                                                 (pro hac vice application forthcoming)
                                                   DLA PIPER LLP (US)
12                                                 200 South Biscayne Boulevard, Suite 2500
                                                   Miami, Florida 33131
13                                                 Tel: (305) 423-8522
14                                                 Fax: (305) 657-6366
                                                   chris.oprison@dlapiper.com
15
                                                      Attorneys for Plaintiff
16                                                    Hemostemix Inc.
17

18

19
20

21

22

23

24

25

26

27

28
                                                 20
                                                                                     COMPLAINT
Case 3:20-cv-07584-LB Document 1 Filed 10/28/20 Page 21 of 45




      EXHIBIT A
DocuSign Envelope ID: 341F470A-6E34-43BF-A330-AABD6C76CBEC
                       Case 3:20-cv-07584-LB Document 1 Filed 10/28/20 Page 22 of 45
DocuSign Envelope ID: 341F470A-6E34-43BF-A330-AABD6C76CBEC
                       Case 3:20-cv-07584-LB Document 1 Filed 10/28/20 Page 23 of 45
DocuSign Envelope ID: 341F470A-6E34-43BF-A330-AABD6C76CBEC
                       Case 3:20-cv-07584-LB Document 1 Filed 10/28/20 Page 24 of 45
DocuSign Envelope ID: 341F470A-6E34-43BF-A330-AABD6C76CBEC
                       Case 3:20-cv-07584-LB Document 1 Filed 10/28/20 Page 25 of 45
DocuSign Envelope ID: 341F470A-6E34-43BF-A330-AABD6C76CBEC
                       Case 3:20-cv-07584-LB Document 1 Filed 10/28/20 Page 26 of 45




                       ,/51/3".0024


                        *+-

                       '#&(#&$%)
DocuSign Envelope ID: 341F470A-6E34-43BF-A330-AABD6C76CBEC
                       Case 3:20-cv-07584-LB Document 1 Filed 10/28/20 Page 27 of 45
DocuSign Envelope ID: 341F470A-6E34-43BF-A330-AABD6C76CBEC
                         Case 3:20-cv-07584-LB Document 1 Filed 10/28/20 Page 28 of 45




                    ,/51/3".0024

                   *+-

                   '#&(#&$%)
Case 3:20-cv-07584-LB Document 1 Filed 10/28/20 Page 29 of 45




      EXHIBIT B
DocuSign Envelope ID: 63A6A475-AFA2-4EB2-8FA5-42178CB74BC5
                        Case 3:20-cv-07584-LB Document 1 Filed 10/28/20 Page 30 of 45




               MEDRIO, INC. ASSIGNMENT AND ASSUMPTION OF MEDRIO ORDER FORM AND CONSENT
                                       (STUDY TRANSFER AGREEMENT)

                     EFFECTIVE DATE: 03/26/219

                     TRANSFEROR:       Topstone Research Inc, a Toronto Corporation
                     TRANSFEROR ADDRESS: 118 Turnpike Road, Southborough, MA 01772

                     TRANSFEREE:       Hemostemix Inc, a AB corporation
                     TRANSFEREE ADDRESS:        2150, 300 – 5 Ave SW Calgary, AB T2P 3C4

                     NAME OF STUDY: HS 12-01

                     EFFECTIVE DATE OF ORDER FORM: 04/05/2019

                     EFFECTIVE DATE OF TRANSFEREE MASTER SERVICES AGREEEMENT: 03/25/2019

            This Study Transfer Agreement is entered into, effective as of the “Effective Date” set forth above, by and between
            Medrio, Inc., a Delaware corporation, with offices at 345 California St, Suite 325, San Francisco, CA 94104, the
            transferor identified above (“Transferor”), and the transferee identified above (“Transferee”) with respect to the
            study (the “Study”) that is the subject of the Order Form identified above (the “Order Form”). For and in
            consideration of the mutual covenants set forth herein, and for other good and valuable consideration, the parties
            hereby agree as follows:

            1. Assignment of Order Form. As of the Effective Date, Transferor hereby transfers, assigns and conveys to
            Transferee all of Transferor's right, title and interest in, to and under the Order Form.

            2. Assumption of Order Form.

                         a. Assumption. As of the Effective Date, Transferee hereby accepts, assumes and agrees to perform,
            fulfill and comply with all covenants and obligations to be performed, fulfilled or complied with by Transferor
            pursuant to the Order Form accruing on and after the Effective Date, and confirms that as of the Effective Date it
            shall be deemed a party to the Order Form and agrees to be bound by all of the terms of the Order Form and to
            undertake all the obligations of Transferor set forth therein.

                      b. References in Order Form.    Transferee and Medrio hereby agree that all references in the Order
            Form to “Customer” shall be deemed references to Transferee. For all purposes under the master services
            agreement entered into by and between Medrio and Transferee, the Order Form will be deemed fully executed by
            Medrio and Transferee.

                       c. Receipt of Order Form. Transferee hereby acknowledges and confirms that it has received a copy of
            the Order Form.

                        d. Transferor Obligations. Transferor shall remain responsible for and shall perform all of Transferor's
            obligations under or with respect to the Order Form accruing prior to the Effective Date. Medrio agrees to release
            and discharge Transferor from any future obligations under the Order Form upon Transferee’s undertaking from
            the Effective Date to perform and be bound by the terms of the Order Form.



                                                                                                             345 California St, Suite 325
                                                                                                               San Francisco, CA 94104
                                                                                   877.763.3746 | 510.893.2010 fax | www.Medrio.com
DocuSign Envelope ID: 63A6A475-AFA2-4EB2-8FA5-42178CB74BC5
                          Case 3:20-cv-07584-LB Document 1 Filed 10/28/20 Page 31 of 45




            3. Consent to Assignment. Medrio hereby consents to Transferor’s conveyance and assignment of its right, title
            and interest in, to and under the Order Form to Transferee pursuant to this Study Transfer Agreement, to be
            effective as of the Effective Date.

            4. Binding Effect. This Study Transfer Agreement shall be binding upon, and inure to the benefit of the parties
            hereto and their respective successors and assigns.

            5. Entire Agreement. This Study Transfer Agreement shall constitute the entire agreement between the parties
            hereto with respect to the subject matter of this Study Transfer Agreement and supersedes all prior agreements,
            understandings, negotiations, representations, and discussions, whether verbal or written, of the parties,
            pertaining to that subject matter.

            6. Severability. If any provision of this Study Transfer Agreement is determined to be illegal or unenforceable, all
            other provisions shall nevertheless be effective.

            7. Governing Law. This Study Transfer Agreement shall be governed by and construed in accordance with the laws
            of the State of California without regard to any principles of law that would refer any matter relating to it to the
            laws of another jurisdiction.

            8. Counterparts. This Study Transfer Agreement may be executed in several counterparts and all such executed
            counterparts shall constitute one document, binding on all of the parties hereto, notwithstanding that all of the
            parties hereto are not signatories to the original or to the same counterpart. This Study Transfer Agreement may
            be executed by electronic signatures and such signatures will be deemed to bind each party as if they were
            originals.

                  IN WITNESS WHEREOF, Transferor, Transferee and Medrio have executed and delivered
            this Study Transfer Agreement, effective as of the Effective Date.

              Medrio, Inc.                                               Transferor:          _________________________
                                                                                              Print Full Name
              Signature        _________________________
                                                                         Signature           _________________________
              Name             _________________________
                                                                         Name                _________________________
              Title:           _________________________
                                                                         Title:              _________________________
              Date:            _________________________
                                                                         Date:               ________________________

              Transferee:       _________________________
                                Print Full Name

              Signature        _________________________

              Name             _________________________

              Title:           _________________________

              Date:            ________________________


                                                                                                               345 California St, Suite 325
                                                                                                                 San Francisco, CA 94104
                                                                                     877.763.3746 | 510.893.2010 fax | www.Medrio.com
Case 3:20-cv-07584-LB Document 1 Filed 10/28/20 Page 32 of 45




      EXHIBIT C
Case 3:20-cv-07584-LB Document 1 Filed 10/28/20 Page 33 of 45
Case 3:20-cv-07584-LB Document 1 Filed 10/28/20 Page 34 of 45
Case 3:20-cv-07584-LB Document 1 Filed 10/28/20 Page 35 of 45
Case 3:20-cv-07584-LB Document 1 Filed 10/28/20 Page 36 of 45
Case 3:20-cv-07584-LB Document 1 Filed 10/28/20 Page 37 of 45
Case 3:20-cv-07584-LB Document 1 Filed 10/28/20 Page 38 of 45
Case 3:20-cv-07584-LB Document 1 Filed 10/28/20 Page 39 of 45
Case 3:20-cv-07584-LB Document 1 Filed 10/28/20 Page 40 of 45
Case 3:20-cv-07584-LB Document 1 Filed 10/28/20 Page 41 of 45




      EXHIBIT D
          Case 3:20-cv-07584-LB Document 1 Filed 10/28/20 Page 42 of 45

                                                                  DLA Piper LLP (US)
                                                                  200 South Biscayne Boulevard
                                                                  Suite 2500
                                                                  Miami, Florida 33131-5341
                                                                  www.dlapiper.com

                                                                  Christopher George Oprison
                                                                  chris.oprison@dlapiper.com
                                                                  T 305.423.8522
                                                                  F 305.657.6366


September 3, 2020

 VIA EMAIL                                          VIA EMAIL
 Benjamin B. Au, Esq.                               David F. McGowan, Esq.
 Durie Tangri                                       Durie Tangri
 953 East 3rd Street                                217 Leidesdorff Street
 Los Angeles, CA 90013                              San Francisco, CA 94111
 bau@durietangri.com                                dmcgowan@durietangri.com


       Re:      Return of Hemostemix Data from Medrio Inc.

Dear Counsel:

         As you know, my firm represents Hemostemix Inc. This letter follows an August 27, 2020
letter from your colleague, Ragesh Tagri regarding your client Medrio, Inc., our call on Monday,
August 31, 2020 and your email of September 2, 2020. As we discussed on our call, obtaining
return of Hemostemix’s clinical trial data for all active clinical trial sites that has been hosted by
Medrio is of paramount importance. Years of work and millions of dollars have been invested by
Hemostemix in the clinical trial. Aspire Health Science, LLC (“Aspire”) has interfered with the
clinical trials and continues to do so by, among other things, impeding Hemostemix’s access to its
own data.

        By way of background, Hemostemix is an Alberta, Canada corporation that conducts
business as a clinical-stage autologous cell-therapy biotechnology company. Its principal business
is to develop, manufacture, and commercialize blood-derived cell therapies to treat various
diseases not addressed by current therapies. Hemostemix owns the intellectual property rights to
ACP-01, its lead product, which is used for the treatment of obstructed arteries and other vascular
diseases. Hemostemix is also the FDA-approved Clinical Trial Sponsor for ACP-01 treatment of
CLI, a severe form of peripheral artery disease (PAD) caused by reduced blood flow to the legs.
Hemostemix is and always has been the Phase II Clinical Trial Sponsor of this trial. It is the only
entity approved by the FDA to enroll patients at clinical trial sites across the United States. As the
Clinical Trial Sponsor, Hemostemix is legally responsible for all aspects of the Clinical Trial under
FDA and Health Canada regulations, including the integrity and accuracy of the clinical trial data.

       Hemostemix has requested the return of or access to data owned by Hemostemix that is
hosted by Medrio pursuant to a Master Services Agreement with Hemostemix dated March 25,
2019 (“MSA”) and Study Transfer Agreement dated March 26, 2020 (“STA”) (collectively,
“Agreements”). Pursuant to the Agreements, Medrio agreed to provide hosting services for
Hemostemix’s clinical trial data and service data. According to your letter of August 27, 2020,
            Case 3:20-cv-07584-LB Document 1 Filed 10/28/20 Page 43 of 45




Benjamin B. Au, Esq.
David F. McGowan, Esq.
September 3, 2020
Page Two


Medrio now refuses to return Hemostemix’s data. Medrio cites “Aspire Health Science, LLC’s
instructions to Medrio not to provide that data to Hemostemix” and “multiple lawsuits” as grounds
for its refusal. Medrio’s position is unfortunate and incorrect.

        As discussed on our call, Medrio’s contractual obligation to return and/or provide access
to Hemostemix’s data is independent of any pending litigation and independent of any obligation
Medrio claims it owes to Aspire. Moreover, as we discussed on our call, even Aspire has conceded
(and is estopped from denying) Hemostemix owns all intellectual property, including clinical data,
relating to the ACP-01 trial.1 Nothing under FDA regulations, statute or contractual agreement
transfers ownership of Hemostemix’s data to Aspire. Nor could it. Aspire, the CRO with only
those rights and authority expressly delegated to it through the licensing agreement, has tortiously
interfere with Hemostemix’s ability to obtain return of or access to its own clinical data. Aspire
is engaging in extortionate conduct, threatening lawsuits or other consequences to entities
(including, we suspect, Medrio) that hold Hemostemix’s data should any of those entities return
the data or provide Hemostemix access to its own data. Aspire and its Florida counsel have gone
so far as to instruct at least one holder of Hemostemix’s data (Accudata, a biostatistician contracted
by Hemostemix to conduct a midpoint analysis and issue a report) to “return or destroy” (emphasis
added) the clinical trial data despite having no contractual grounds for doing so and despite the
pendency of litigation in Florida, and then-anticipated litigation in Delaware.2 Aspire’s conduct
1
  Not only does Aspire concede in the Florida Complaint that Hemostemix owns all intellectual property related to
ACP-01 (as it must, given Hemostmeix as Sponsor is statutorily charged with ultimate accountability over the data),
but both the original and amended licensing agreement conclusively establish that Hemostemix owns the clinical trial
data. Both make clear that Aspire, as the contract research organization (“CRO”), was granted only a license to use
Hemostemix’s Technology and to conduct the clinical trial. Under both agreements, Hemostemix remains the owner
of the “Technology.” “Technology” is broadly defined to mean “the Intellectual Property owned by Hemostemix
for ACP-01, and includes all “Improvements,” whether developed by Hemostemix or Aspire.” (emphasis added).
“Intellectual Property,” in turn, expressly includes “Confidential Information,” which expressly includes “Patient
Data,” and “Patient Data” expressly includes “any and all data that is (a) related to the reaction of patients to treatment
using the Product and that is also (b) created, obtained or kept by any Treatment Affiliates, Aspire or its Affiliates or
Subcontractors.” There can be no dispute that Hemostemix now owns, always has owned, and so long as it continues
in its role as FDA-approved Sponsor will own all clinical trial data in whatever form, regardless of what temporary
custodian may hold that data at any given time.
2
  According to one email exchange, Aspire’s representative Reg Cooper asked Doug Milikien of Accudata to “confirm
in a response that all materials related to the analysis have been returned or destroyed and you are no longer holding
copies of the data as per the terms of our agreement” (emphasis added) despite there being no provision in any
agreement between Aspire and Accudata referencing or permitting, much less requiring Accudata to destroy
Hemostemix’s data. Nor could there be any such provision given that the data is owned by Hemostemix. Likewise,
in an email dated July 15, 2020, Florida counsel for Aspire admitted to the undersigned that “Aspire’s counsel advised
Accudata’s counsel that Accudata is contractually mandated to either destroy or return to Aspire the clinical trial data,
but nothing more,” (emphasis added) despite, again, there being no agreement between Aspire and Accudata
            Case 3:20-cv-07584-LB Document 1 Filed 10/28/20 Page 44 of 45




Benjamin B. Au, Esq.
David F. McGowan, Esq.
September 3, 2020
Page Three


is wrongful and will be separately adjudicated in the Florida and Delaware actions. But, as you
know, a complete resolution in either forum could be months if not years away. In the interim, the
results of the clinical trials would become obsolete and unusable, causing Hemostemix harm
quantified conservatively in the tens of millions of dollars.

        Accordingly, we disagree with the statement in your email of September 2, 2020—neither
the Florida nor Delaware actions “provide the fastest path towards resolution of the underlying
dispute.” Rather, Medrio’s prompt compliance with its contractual obligations to Hemostemix
provides the most expeditious pathway to resolution, not protracted litigation with Aspire or any
other custodian of Hemostemix’s data. Hemostemix therefore again demands immediate
return of its clinical trial data that Medrio is hosting. Hemostemix is prepared to take whatever
action is necessary to recover all of its data from all sources, including an action under the MSA
and STA in federal court in Northern California or other appropriate jurisdiction. We would prefer
to avoid having to do so, and I am certain Medrio would as well when we have a more amicable
option available to us.

        As proposed previously by Hemostemix to Medrio’s Chief Operating Officer, Hemostemix
would agree to indemnify Medrio for expenses incurred or losses sustained in defending an action
that may be brought by Aspire. Hemostemix has no legal or other obligation to make this offer,
and does so subject to and without waiving any rights, claims, or other relief available to it.
Pragmatically, Hemostemix is willing to entertain any reasonable means of obtaining immediate
return of its data. If Medrio will, in good faith, agree to the prompt return Hemostemix’s data,
Hemostemix will provide, subject to confidential treatment under Fed. R Evid. 408, a proposed
written indemnification agreement for your consideration. Each day that passes during which
parties are complicit in Aspire’s misconduct causes harm to Hemostemix, including preventing
Hemostemix from fulfilling its disclosure and reporting obligations and interfering with the ability
to continue and complete the clinical trials.

       Finally, I raised several questions during our call about which you both indicated you
would consult with your client. As part of our good faith negotiations, we would appreciate a
response to the following:

        1. Does Medrio have a Master Services Agreement with Aspire and, if so, will Medrio
           produce it to Hemostemix without legal process?


referencing much less mandating destruction of data, and the only expressly permitted form of data disposition in the
agreement was returning the data, not destroying it.
          Case 3:20-cv-07584-LB Document 1 Filed 10/28/20 Page 45 of 45




Benjamin B. Au, Esq.
David F. McGowan, Esq.
September 3, 2020
Page Four


       2. Does Medrio have a Study Transfer Agreement with Aspire and, if so, will Medrio
          produce it to Hemostemix without legal process?

       3. Is Medrio willing to share Aspire’s written instructions not to produce data to
          Hemostemix that is referred to in Mr. Tangri’s letter of August 27?

       4. Has Medrio provided any clinical trial data to Aspire?

       5. Has Aspire at any time directed or encouraged Medrio to destroy any of the hosted data
          that is the subject of this letter?

        Please advise whether you wish to have a call to discuss the contents of this letter. Absent
that, we would appreciate receiving confirmation by close of business Friday, September 4, 2020,
that Medrio intends to return Hemostemix’s data, Medrio’s position on an indemnification
arrangement, and responses to the foregoing questions.

       Thank you for your consideration. I look forward to hearing from you.

                                              DLA Piper LLP (US)


                                              /s/ Christopher Oprison
                                              Christopher G. Oprison
cc:    Ragesh K. Tangri, Esq.
       Durie Tangri

       Matthew Denn, Esq.
       DLA Piper LLP (US)
